STONE, C. J.
Tbis was an action of forcible entry and unlawful detainer, brought by tbe appellant against tbe ap-pellees. Upon judgment being rendered in tbe justice’s court against plaintiff for tbe cost of suit, be prosecuted bis appeal to tbe City Court of Anniston. Judgment being rendered in favor of defendants in tbat court, tbe plaintiff brings tbe present appeal; and assigns as error, (1) tbe refusal of tbe City Court to allow an amendment to bis complaint ; (2) tbat “Tbe court erred as shown by tbe record.”
Tbe transcript before us does not contain tbe motion of plaintiff for an amendment of bis complaint, nor a bill of exceptions. Tbe minute entry, as shown by the record, contains tbe following words : “Come tbe parties by attys., and plaintiff having moved tbe court to allow an amendment of bis complaint by adding other lands thereto, tbe same is ordered disallowed.” In tbe absence of any showing as to what lands were sought to be added to those contained in the original complaint, a well recognized principle constrains us to presume the correctness of the lower court’s ruling. Taking the words literally, we would construe the minute entry to mean that the plaintiff wished to amend his complaint so as to sue for the forcible entry and unlawful detainer of other and separate lands than those contained in the complaint originally filed in the justice’s court. We are confirmed in this construction by the fact that the defendant’s plea disclaimed any possession or detention of the.lands described in the complaint. While our statutes allowing amendments are very liberal, they do not allow amendments that go to a complete change of parties to a suit, or that result in a complete change of the subject matter of a suit. According to our construction of the minute entry, if the proposed amendment had been allowed, the result would have been an introduction of a new cause of action by a complete change of the subject matter in*385volved in tlie suit, and tliis too on an appeal from tlie only court wliicli lias original jurisdiction of tlie cause of action.
Tlie second assignment of error is too general and indefinite to demand attention. Besides, we fail to discover any error in tlie record.
Affirmed.